PER CURIAM.
James Allen Bryant appeals after conviction of two counts of first-degree murder and multiple other felonies.* He argues that the trial court should have granted his motion to sever the charge of first-degree murder of Bessie Fischer from the other charges, and requests a new trial. We conclude that there was no abuse of discretion in the denial of Bryant’s motion, and that an ample basis existed on which the trial court could conclude that the charged offenses in this case consisted of “connected acts or transactions.” Fla.R.Crim.P. 3.150(a). We affirm on authority of Fotopoulos v. State, 608 So.2d 784, 790 (Fla.1992), cert, denied, ■ — ■ U.S. -, 113 S.Ct. 2377, 124 L.Ed.2d 282 (1993); see also Bundy v. State, 455 So.2d 330, 345 (Fla. 1984), cert, denied, 476 U.S. 1109, 106 S.Ct. 1958, 90 L.Ed.2d 366 (1986).
Affirmed.

 Bryant was convicted after being retried on remand from Bryant v. State, 565 So.2d 1298 (Fla. 1990).